In an action, inter alia, to recover damages for defamation, the plaintiff Irving Serota appeals from so much of an order of the Supreme Court, Nassau County (Wager, J.), dated March 24, 1987, as denied those branches of his motion which were for summary judgment on the claims for defamation.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that there exist triable issues of fact regarding the defendant’s defenses to the defamation claims asserted by the appellant which preclude the granting of summary judgment. Bracken, J. P., Brown, Lawrence and Spatt, JJ., concur.